 



Exhibit 10.10
PIPER JAFFRAY COMPANIES
AMENDED AND RESTATED
2003 ANNUAL AND LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT



     
   Name of Employee:
   
 
     
 
   
   No. of Shares Covered:
     Date of Issuance:
 
     
 
   
   Vesting Schedule pursuant to Section 2:
   
 
   
 
  No. of Shares Which
Vesting Date(s)
  Become Vested as of Such Date
 
   
 
   

     This is a Restricted Stock Agreement (“Agreement”) between Piper Jaffray
Companies, a Delaware corporation (the “Company”), and the above-named employee
of the Company (the “Employee”).
Recitals
     WHEREAS, the Company maintains the Piper Jaffray Companies Amended and
Restated 2003 Annual and Long-Term Incentive Plan, as amended from time to time
(the “Plan”);
     WHEREAS, the Board of Directors of the Company has appointed the
Compensation Committee (the “Committee”) with the authority to determine the
awards to be granted under the Plan; and
     WHEREAS, the Committee or its delegee has determined that the Employee is
eligible to receive an award under the Plan in the form of restricted stock and
has set the terms thereof;
     NOW, THEREFORE, the Company hereby grants this award to the Employee under
the terms set by the Committee as follows.

 



--------------------------------------------------------------------------------



 



Terms and Conditions*
1. Grant of Restricted Stock.
     (a) Subject to the terms and conditions of this Agreement, the Company has
granted to the Employee the number of Shares specified at the beginning of this
Agreement. These Shares are subject to the restrictions provided for in this
Agreement and are referred to collectively as the “Restricted Shares” and each
as a “Restricted Share.”
     (b) The Restricted Shares will be evidenced by a book entry made in the
records of the Company’s transfer agent in the name of the Employee (unless the
Employee requests a certificate evidencing the Restricted Shares). All
restrictions provided for in this Agreement will apply to each Restricted Share
and to any other securities distributed with respect to that Restricted Share.
Unless otherwise permitted by the Committee in accordance with the terms of the
Plan, the Restricted Shares may not (until such Restricted Shares have vested in
the Employee in accordance with all terms and conditions of this Agreement) be
assigned or transferred other than by will or the laws of descent and
distribution and shall not be subject to pledge, hypothecation, execution,
attachment or similar process. Each Restricted Share will remain restricted and
subject to forfeiture to the Company unless and until that Restricted Share has
vested in the Employee in accordance with all of the terms and conditions of
this Agreement. Each book entry (or stock certificate if requested by the
Employee) evidencing any Restricted Share may contain such notations or legends
and stock transfer instructions or limitations as may be determined or
authorized by the Company in its sole discretion. If a certificate evidencing
any Restricted Share is requested by the Employee, the Company may, in its sole
discretion, retain custody of any such certificate throughout the period during
which any restrictions are in effect and require, as a condition to issuing any
such certificate, that the Employee tender to the Company a stock power duly
executed in blank relating to such custody.
2. Vesting.
     (a) If the Employee remains continuously employed (including during the
continuance of any leave of absence as approved by the Company or an Affiliate)
by the Company or an Affiliate, then the Restricted Shares will vest in the
numbers and on the dates specified in the Vesting Schedule at the beginning of
this Agreement.
     (b) If the Employee’s employment by the Company or an Affiliate terminates
because of the Employee’s death or long-term disability (as defined in the
Company’s long-term disability plan, a “Disability”), then the unvested
Restricted Shares will immediately vest in full.
     (c) If the Employee’s employment by the Company or an Affiliate terminates
as a result of a Severance Event (as defined in the Company’s Severance Plan and
as determined in the sole discretion of the Company), then the unvested
Restricted Shares will, as determined by the Committee and set forth in writing
in a severance agreement, continue to vest in the numbers and on the dates
specified in the Vesting Schedule at the beginning of this Agreement, so long as
the
 

*   Unless the context indicates otherwise, terms that are not defined in this
Agreement shall have the meaning set forth in the Plan.

2



--------------------------------------------------------------------------------



 



Employee complies with the terms and conditions of the Severance Plan and the
applicable severance agreement, including execution of a general release of all
claims against the Company and any designated Affiliates and their respective
agents, on a form provided by the Company for this purpose and within the
timeframe designated by the Company, that becomes effective and enforceable.
     (d) If the Employee’s employment with the Company or an Affiliate
terminates for any reason other than for Cause (as defined below) or due to the
Employee’s death, Disability or as a result of a Severance Event (as set forth
in paragraphs 2(b)-(c), above), then the Restricted Shares shall cease vesting
and be forfeited in accordance with Section 4 of this Agreement, unless, at or
around the time of such termination, the Employee voluntarily elects to sign a
Post-Termination Agreement with the Company, and thereafter complies with the
Employee’s obligations under such agreement including the obligation to refrain
from engaging in any Post-Termination Restricted Activities. “Post-Termination
Restricted Activities” include each of the following:
     (i) at any time during the period set forth in the Post-Termination
Agreement, the Employee uses, discloses or misappropriates any Company-Related
Information (as defined below) unless the Company or an Affiliate consents
otherwise in writing. “Company-Related Information” means any confidential or
secret knowledge or information of the Company or an Affiliate that the Employee
has acquired or become acquainted with during the Employee’s employment with the
Company or an Affiliate, including, without limitation, any confidential
customer list, confidential business information, confidential materials
relating to the practices or procedures of the Company or an Affiliate, or any
other proprietary information of the Company or an Affiliate; provided, however
that Company-Related Information shall not include any knowledge or information
that is now published or which subsequently becomes generally publicly known in
the form in which it was obtained from the Company or an Affiliate, other than
as a direct or indirect result of the Employee’s disclosure in contradiction of
this Section 2(d);
     (ii) any time during the period set forth in the Post-Termination
Agreement, the Employee directly or indirectly, on behalf of the Employee or any
other person (including but not limited to a Talent Competitor (as defined
below)), solicits for employment any person employed by the Company or an
Affiliate who was employed by the Company or an Affiliate and with whom Employee
interacted at any time within three (3) years prior to the date of the
Employee’s termination of employment;
     (iii)any time during the period set forth in the Post-Termination
Agreement, the Employee directly or indirectly, on behalf of any Talent
Competitor, solicits any customer, client or account of the Company or any
Affiliate, that was a customer, client or account of the Company or any
Affiliate and with whom the Employee interacted at any time within three
(3) years prior to the date of the Employee’s termination of employment, or the
Employee otherwise seeks to divert any such customer, client or account away
from the Company or any Affiliate; or
     (iv) any time during the period set forth in the Post-Termination
Agreement, without the prior written consent of the Company or an Affiliate, the
Employee directly or indirectly owns, manages, operates, controls or
participates in the ownership, management,

3



--------------------------------------------------------------------------------



 



operation or control of a Talent Competitor; or becomes connected as an officer,
employee, partner, director, consultant, independent contractor or otherwise
with a Talent Competitor; or has or acquires any financial or other pecuniary
interest in any Talent Competitor. A “Talent Competitor” means any corporation,
partnership, limited liability company or other business association,
organization or entity or person of any kind whatsoever that engages in the
investment banking, securities brokerage or investment management business,
including, but not limited to, investment banks, sell-side broker dealers,
mergers and acquisitions or strategic advisory firms, merchant banks, hedge
funds, private equity firms, venture capital firms, asset managers and
investment advisory firms. Notwithstanding the foregoing, however, ownership by
the Employee, for passive personal investment purposes only, of less than 5% of
the voting stock of a Talent Competitor that is any publicly held corporation
shall not by itself constitute engaging in a Post-Termination Restricted
Activity.
If and so long as the conditions of Paragraph 2(d) are satisfied, the Restricted
Shares shall not cease to vest and be forfeited in accordance with Section 4 of
this Agreement but, as set forth in the Post-Termination Agreement, shall vest
in full or will continue to vest in the numbers and on the dates specified in
the Vesting Schedule at the beginning of this Agreement.
     (e) Notwithstanding any other provisions of this Agreement to the contrary,
the Committee may in its sole discretion, declare at any time that the
Restricted Shares, or any portion thereof, shall vest immediately or, to the
extent they otherwise would be forfeited pursuant to the terms of this
Agreement, shall vest in the numbers and on the dates specified in the Vesting
Schedule at the beginning of this Agreement, or in such other numbers and on
such other dates as are determined by the Committee to be in the interests of
the Company as determined by the Committee in its sole discretion.
3. Lapse of Restrictions. Upon the vesting of any Restricted Shares, such vested
Restricted Shares will no longer be subject to forfeiture as provided in
Section 4 of this Agreement.
4. Forfeiture. If (i) the Employee attempts to pledge, encumber, assign,
transfer or otherwise dispose of any of the Restricted Shares (except as
permitted by Section 1(b) of this Agreement) or the Restricted Shares become
subject to attachment or any similar involuntary process in violation of this
Agreement, or (ii) the Employee’s employment with the Company or an Affiliate
(A) is terminated for Cause or (B) terminates under the circumstances covered by
Section 2(c) or Section 2(d) of this Agreement and either (1) the conditions or
restrictions of such Section, as applicable, are not satisfied or (2) the
conditions or restrictions of such Section, as applicable, are satisfied but the
Employee subsequently violates any of them, then any Restricted Shares that have
not previously vested shall be forfeited by the Employee to the Company, the
Employee shall thereafter have no right, title or interest whatever in such
Restricted Shares, and, if the Company does not have custody of any and all
certificates representing Restricted Shares so forfeited, the Employee shall
immediately return to the Company any and all certificates representing
Restricted Shares so forfeited. Additionally, the Employee will deliver to the
Company a stock power duly executed in blank relating to any and all
certificates representing Restricted Shares forfeited to the Company in
accordance with the previous sentence or, if such stock power has previously
been tendered to the Company, the Company will be authorized to deem such
previously tendered stock power

4



--------------------------------------------------------------------------------



 



delivered, and the Company will be authorized to cancel any and all certificates
representing Restricted Shares so forfeited and to cause a book entry to be made
in the records of the Company’s transfer agent in the name of the Employee (or a
new stock certificate to be issued, if requested by the Employee) evidencing any
Shares that vested prior to forfeiture. If the Restricted Shares are evidenced
by a book entry made in the records of the Company’s transfer agent, then the
Company will be authorized to cause such book entry to be adjusted to reflect
the number of Restricted Shares so forfeited. “Cause” means (i) the Employee’s
continued failure to substantially perform his or her duties with the Company or
an Affiliate after written demand for substantial performance is delivered to
the Employee, (ii) the Employee’s conviction of a crime (including misdemeanors)
that, in the Company’s determination, impairs the Employee’s ability to perform
his or her duties with the Company or an Affiliate, (iii) the Employee’s
violation of any policy of the Company or an Affiliate that the Company deems
material, (iv) the Employee’s violation of any securities law, rule or
regulation that the Company deems material, (v) the Employee’s engagement in
conduct that, in the Company’s determination, exposes the Company or an
Affiliate to civil or regulatory liability or injury to their reputations,
(vi) the Employee’s engagement in conduct that would subject the Employee to
statutory disqualification pursuant to Section 15(b) of the Exchange Act and the
regulations promulgated thereunder, or (vii) the Employee’s gross or willful
misconduct, as determined by the Company.
5. Stockholder Rights. As of the date of issuance specified at the beginning of
this Agreement, the Employee shall have all of the rights of a stockholder of
the Company with respect to the Restricted Shares, except as otherwise
specifically provided in this Agreement.
6. Tax Withholding. The parties hereto recognize that the Company or an
Affiliate may be obligated to withhold federal and state taxes or other taxes
upon the vesting of the Restricted Shares, or, in the event that the Employee
elects under Code Section 83(b) to report the receipt of the Restricted Shares
as income in the year of receipt, upon the Employee’s receipt of the Restricted
Shares. The Employee agrees that, at such time, if the Company or an Affiliate
is required to withhold such taxes, the Employee will promptly pay, in cash upon
demand (or in any other manner permitted by the Committee in accordance with the
terms of the Plan), to the Company or an Affiliate such amounts as shall be
necessary to satisfy such obligation. The Employee further acknowledges that the
Company has directed the Employee to seek independent advice regarding the
applicable provisions of the Code, the income tax laws of any municipality,
state or foreign country in which the Employee may reside, and the tax
consequences of the Employee’s death.
7. Restrictive Legends and Stop-Transfer Orders.
     (a) Legends. The book entry or certificate representing the Restricted
Shares shall contain a notation or bear the following legend (as well as any
notations or legends required by applicable state and federal corporate and
securities laws) noting the existence of the restrictions and the Company’s
rights to reacquire the Restricted Shares set forth in this Agreement:
“THE SHARES REPRESENTED BY THIS [BOOK ENTRY] [CERTIFICATE] MAY BE TRANSFERRED
ONLY IN ACCORDANCE WITH THE TERMS OF A RESTRICTED STOCK AGREEMENT BETWEEN THE
COMPANY AND THE

5



--------------------------------------------------------------------------------



 



STOCKHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE COMPANY.”
     (b) Stop-Transfer Notices. The Employee agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.
     (c) Refusal to Transfer. The Company shall not be required (i) to transfer
on its books any Restricted Shares that have been sold or otherwise transferred
in violation of any of the provisions of this Agreement or (ii) to treat as
owner of the Restricted Shares or to accord the right to vote or pay dividends
to any purchaser or other transferee to whom the Restricted Shares shall have
been so transferred.
8. Interpretation of This Agreement. All decisions and interpretations made by
the Committee with regard to any question arising hereunder or under the Plan
shall be binding and conclusive upon the Company and the Employee. If there is
any inconsistency between the provisions of this Agreement and the Plan, the
provisions of the Plan shall govern.
9. Not Part of Employment Contract; Discontinuance of Employment. The Employee
acknowledges that this Agreement awards restricted stock to the Employee, but
does not impose any obligation on the Company to make any future grants or issue
any future Awards to the Employee or otherwise continue the participation of the
Employee under the Plan. This Agreement shall not give the Employee a right to
continued employment with the Company or any Affiliate, and the Company or
Affiliate employing the Employee may terminate his or her employment and
otherwise deal with the Employee without regard to the effect it may have upon
him or her under this Agreement.
10. Binding Effect. This Agreement shall be binding in all respects on the
heirs, representatives, successors and assigns of the Employee.
11. Choice of Law. This Agreement is entered into under the laws of the State of
Delaware and shall be construed and interpreted thereunder (without regard to
its conflict-of-law principles).
12. Entire Agreement. This Agreement and the Plan set forth the entire agreement
and understanding of the parties hereto with respect to the issuance and sale of
the Restricted Shares and the administration of the Plan and supersede all prior
agreements, arrangements, plans, and understandings relating to the issuance and
sale of the Restricted Shares and the administration of the Plan.
13. Amendment and Waiver. Except as provided in the Plan, this Agreement may be
amended, waived, modified, or canceled only by a written instrument executed by
the parties or, in the case of a waiver, by the party waiving compliance.
14. Acknowledgment of Receipt of Copy. By execution hereof, the Employee
acknowledges having received a copy of the prospectus related to the Plan and
instructions on how to access a copy of the Plan.

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Employee and the Company have executed this
Agreement as of the date of issuance specified at the beginning of this
Agreement.

                  EMPLOYEE
 
                     
 
                PIPER JAFFRAY COMPANIES
 
           
 
  By        
 
           
 
  Its        
 
           

7